DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The IDS submitted on 05/01/2020, 01/18/2021, 05/26/2021, and 06/30/2021 are in compliance and have been considered.  Examiner notes that, given the quantity and length of the references, only a cursory review has been performed until such time as Applicant provides a detailed explanation of relevance or specifically points out only those sections of relevance in the disclosure. 

Claim Status
Claims 3-10, 15-17, and 20 have been preliminarily amended in the Preliminary Amendments dated 02/25/2020.
Claims 21-29 have been preliminarily canceled.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varney et al. (US PGPUB 2010/0175699).

As per Claim 1, Varney et al. disclose a system (Fig 5) comprising: a respirator (Fig 5 Element 42); a sensor comprising a sensing element (Fig 5 Element 46), wherein the sensor is positioned substantially within an interior gas space of the respirator (As shown in Fig 5), and a reader (Fig 5 Element 52) configured to be in wireless communication with the sensor (P0152).

As per Claim 2, Varney et al. further disclose the system of claim 1 (as described above), wherein a size of the sensor and a weight of the sensor are selected such that the sensor does not interfere with a wearer's use of the respirator (Fig 5 shows sensor element 46 with a size that does not interfere with wearer 10; P0018, 0023-0025).

As per Claim 3, Varney et al. further disclose the system of claim 1 (as described above), wherein a size of the sensor and a weight of the sensor are selected such that the sensor does not alter the fit the respirator on a wearer (Fig 5 shows sensor element 46 with a size that does not interfere with wearer 10; P0018, 0023-0025).

As per Claim 4, Varney et al. further disclose the system of claim 1 (as described above), wherein no component of the sensor and no component of a sensor attachment system penetrate a surface of the respirator in contact with an exterior gas space (Fig 5 shows sensor element 46 inside mask 42 [i.e. not in contact with outside air]; P0018, 0023-0025, 0166).

As per Claim 5, Varney et al. further disclose the system of claim 1 (as described above), wherein the sensor is in electrical communication with the sensing element and the sensor senses a change in an electrical property of the sensing element (P0014, 0028, 0035-0036).

As per Claim 6, Varney et al. further disclose the system of claim 1 (as described above), wherein the sensing element is configured to sense fluid-soluble particulate matter when a liquid layer is disposed in a gap on at least a part of the surface of the sensing element, wherein a fluid ionizable particle may at least partially dissolve and may at least partially ionize in the liquid layer, resulting in a change in an electrical property between at least two electrodes of the sensing element (P0043-0068 all describe in detail the use of saturated ionic layer with solvent materials with respect to the electrodes of the disclosed sensor element).

As per Claim 8, Varney et al. further disclose the system of claim 1 (as described above), wherein the sensor is removably positioned within the interior gas space (P0023-0025, 0027).

As per Claim 9, Varney et al. further disclose the system of claim 1 (as described above), wherein the sensing element is in removable communication with the sensor (P0014, 0028, 0035-0036, 0152, 0156, 0159).

As per Claim 10, Varney et al. further disclose the system of claim 1 (as described above), wherein the communication between the reader and the sensor is via electromagnetic communication (P0026, 0152, 0159; Note that Fig 10 shows the use of antennas which implies electromagnetic communication [i.e. radio signals]).

As per Claim 15, Varney et al. further disclose the system of claim 1 (as described above), wherein the sensor and reader communicate with one another about one or more constituents of a gas or aerosol within the interior gas space (P0014, 0028, 0035-0036).

As per Claim 16, Varney et al. further disclose the system of claim 1 (as described above), wherein the sensor and reader communicate with one another about physical properties related to a gas within the interior gas space (P0014, 0028, 0035-0036).

As per Claim 17, Varney et al. further disclose the system of claim 1 (as described above), wherein the sensor and reader communicate parameters used to assess physiological conditions of a wearer of the respirator (P0017-0018, 0026, 0028-0029).

As per Claim 18, Varney et al. further disclose the system of claim 6 (as described above), wherein at least one component of the liquid layer is provided by human breath (Among P0043-0068 there is disclosure of the exhaled water vapor providing the needed saturation for the ionic layer).

As per Claim 19, Varney et al. further disclose the system of claim 6 (as described above), wherein interaction of the fluid ionizable particle with the sensing element is at least partially influenced by human breath (Among P0043-0068 there is disclosure of the exhaled water vapor providing the needed saturation for the ionic layer).

As per Claim 20, Varney et al. further disclose the system of claim 1 (as described above), wherein the sensing element is configured to be mechanically separable from the sensing device (P0023-0025, 0027).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varney et al., as applied to claims 1-6, 8-10, and 15-20 above, in view of Melker et al. (US PGPUB 2004/0230108).

As per Claim 7, Varney et al. teach the system of claim 1 (as described above).

Varney et al. fail to teach wherein the system is configured to detect leakage of unfiltered air into the interior gas space.
However, Melker et al. teach nasal pulse oximeter probes in which, in the case of a SCBA apparatus that is combined with a pulse oximeter probe and oximeter, where that mask is worn in environments with toxic or noxious atmospheres, a critical role of the sensor is to indicate to the user when they are becoming hypoxemic, i.e. when there are potentially dangerous gases leaking into the mask (P0046).
Varney et al. and Melker et al. are analogous art because they both disclose physiological monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the respirator system (as taught by Varney et al.) with detection of gases leaking into the mask (as taught by Melker et al.) in order to indicate to the user when they are becoming hypoxemic (Melker et al. P0046).

Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varney et al., as applied to claims 1-6, 8-10, and 15-20 above, in view of Ben-David et al. (US PGPUB 2019/0001117).

As per Claim 11, Varney et al. teach the system of claim 10 (as described above).

Varney et al. fail to teach wherein the electromagnetic communication is via magnetic field.
However, Ben-David et al. teach a neuromodulation system in which communication may be provided via magnetic field transmission (P0123).
Varney et al. and Ben-David et al. are analogous art because they both disclose physiological monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the respirator system (as taught by Varney et al.) with communication via magnetic field transmission (as taught by Ben-David et al.) in order to allow separate modules to communicate with separate activators (Ben-David et al. P0122).

As per Claim 14, Varney et al. teach the system of claim 10 (as described above).

Varney et al. fail to teach wherein the electromagnetic communication is via optical illumination and detection.
However, Ben-David et al. teach a neuromodulation system in which communication may be provided via optical transmission (P0125).
Varney et al. and Ben-David et al. are analogous art because they both disclose physiological monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the respirator system (as taught by Varney et al.) with communication via optical transmission (as taught by Ben-David et al.) in order to allow separate modules to communicate with separate activators (Ben-David et al. P0122).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varney et al., as applied to claims 1-6, 8-10, and 15-20 above, in view of Falk et al. (US PGPUB 2017/0347960).

As per Claim 12, Varney et al. teach the system of claim 10 (as described above).

Varney et al. fail to teach wherein the electromagnetic communication is via Near Field Communication.
However, Falk et al. teach a respiration sensor capable of communicating via any wireless protocol including a near field communication (NFC) protocol (P0034).
Varney et al. and Falk et al. are analogous art because they both disclose physiological monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the respirator system (as taught by Varney et al.) with Near Field Communication (as taught by Falk et al.) in order to provide a useful and relatively short-range protocol through which elements may exchange data with each other (Falk et al. P0034).

As per Claim 13, Varney et al. teach the system of claim 10 (as described above).

Varney et al. fail to teach wherein the electromagnetic communication is via Bluetooth Low Energy.
However, Falk et al. teach a respiration sensor capable of communicating via any wireless protocol including a Bluetooth low energy (BLE) protocol (P0034).
Varney et al. and Falk et al. are analogous art because they both disclose physiological monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the respirator system (as taught by Varney et al.) with communication via Bluetooth Low Energy (as taught by Falk et al.) in order to provide a useful and relatively short-range protocol through which elements may exchange data with each other (Falk et al. P0034).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahmad et al. (US Patent No. 9,643,186) disclose a fluid collecting device configured to receive a sample of breath; a conditioning device coupled to the fluid collecting device and configured to receive the sample of breath and condition the sample with respect to at least one of temperature, flow rate, pressure, humidity, and concentration; and a sensing device coupled to the conditioning device and configured to receive the conditioned sample, wherein the sensing device includes a nanoparticle-based sensor and further whereby the analyte interacts with the sensing device to cause a change that is sensed by the sensing device and wherein the change comprises information useful in characterizing the analyte.
Hietala (US PGPUB 2011/0132070) discloses a device for measuring concentration of a paramagnetic gas. The device comprises a measuring cell having a closed cavity therein, a reference gas conduit extending into the cavity for supplying a reference gas to the measuring cell, the reference gas comprising a predetermined concentration of the paramagnetic gas, a measurable gas conduit extending into the cavity for supplying a measurable gas to the measuring cell, the measurable gas comprising a measurable concentration of the paramagnetic gas, a first microphone differentially coupled to the measurable gas conduit and the reference gas conduit, and a second microphone located at a predetermined distance from the reference gas conduit.
Varney et al. (US PGPUB 2010/0050735) disclose a sensor for sensing a target substance in a gas stream, the sensor comprising: a sensing element disposed to be exposed to the gas stream, the sensing element comprising: a working electrode; a counter electrode; and a layer of ion exchange material extending between the working electrode and the counter electrode; whereby contact of the ion exchange layer with the gas stream forms an electrical contact between the working and counter electrodes.
Varney et al. (US PGPUB 2008/0262370) disclose a method of determining the respiratory function of a subject, the method comprising measuring the concentration of water vapor in the gas stream exhaled by the subject, and from the measured water vapor concentration determining the respiratory function of the subject. Mathematical techniques for analyzing the data obtained from the measurement of concentrations of gaseous components in an exhaled gas stream are also disclosed and their use in determining the lung function of a subject.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685